                  Case 1:20-cv-01798-SAB Document 6 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   KULDIP SINGH,                                      Case No. 1:20-cv-01798-SAB

 9                    Plaintiff,                        ORDER DIRECTING CLERK’S OFFICE
                                                        TO ISSUE SERVICE DOCUMENTS
10           v.

11   COMMISSIONER OF SOCIAL SECURITY,

12                    Defendant.

13

14          On December 22, 2020, Kuldip Singh (“Plaintiff”) filed the complaint in this action

15 seeking judicial review of the final decision of Defendant Commissioner of Social Security

16 (“Defendant”) denying Plaintiff’s application for benefits under the Social Security Act. (ECF

17 No. 1.) Along with the complaint, Plaintiff filed an application to proceed in forma pauperis in

18 this action. (ECF No. 2.) On December 23, 2020, Plaintiff was ordered to file a long form

19 application to proceed in forma pauperis or pay the filing fee. (ECF No. 3) On January 12,

20 2021, Plaintiff filed a long form application to proceed in this action without prepayment of fees.

21 (ECF No. 4.) On January 13, 2021, Plaintiff’s second application was denied without prejudice

22 and he was ordered to file an application to proceed without prepayment of fees or pay the filing

23 fee in this action. (ECF No. 5.) Plaintiff submitted the filing fee on February 1, 2021.

24          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

25 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

26 Appellate Hearings Operations and may resume preparation of a certified copy of the

27 administrative record. The Court shall order that the complaint in this action be served and the

28 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby


                                                    1
                Case 1:20-cv-01798-SAB Document 6 Filed 02/02/21 Page 2 of 2


 1 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

 2 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff

 3 shall promptly file proof of service with the Court upon completion of service.

 4            Accordingly, IT IS HEREBY ORDERED THAT the Clerk of the Court is DIRECTED to

 5 issue a summons and new case documents in this action.

 6 IT IS SO ORDERED.

 7
     Dated:     February 2, 2021
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
